 GODDARDCOLLEGE457Goddard CollegeandAmerican Federation of Teach-disputed faculty groups. The Employer, on the otherers, AFL-CIO, Petitioner.Case 1-RC-13261hand, contends that the employees in each of theFebruary 4, 1975DECISION AND DIRECTION OFELECTIONBY MEMBERSJENKINS,KENNEDY, ANDPENELLOUpon a petition duly filed under Section 9(c) of theNationalLaborRelationsAct,as amended, ahearing was held before Hearing Officer G. RosalynJohnson of the National Labor Relations Board.Following the close of the hearing, the RegionalDirector for Region 1 transferred this case to theBoard for decision. Thereafter, the Employer and thePetitioner filed briefs.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire recordin thisproceeding, theBoard finds:1.Goddard College is a private, nonprofit institu-tion of higher learning operating under a charterfrom the State of Vermont with its main offices andeducational facilities at Plainfield, Vermont. Its grossannual revenue exceeds $1 million. The Employerconcedes that it is subject to the jurisdiction of theBoard and we find that it is an employer engaged incommerce within the meaning of the Act and that itwill effectuate the purposes of the Act to assertjurisdiction in this proceeding.2.The labor organization involved claims torepresent certain employees of the Employer.3.A question affecting commerce exists concern-ing the representation of certain employees of theEmployer within the meaning of Sections 9(c)(1) and2(6) and (7) of the Act.4.The Petitioner petitions to represent a unit ofall full-time and part-time faculty members, profes-sional librarians and counselors, with certain exclu-sions,'but seeks, in the alternative, to representseparate units of full-time and part-time facultymembers if the Board excludes the latter from theunit because of their part-time status. In addition, thePetitionerurges the inclusion of certain otherdisputed faculty groups should be excluded from theunit of full-time faculty members on the basis of alackof community of interest. For the reasonshereinafter expressed, we find that the employees inallbut one of the disputed faculty groups lack asufficientcommunity of interest with the otherfaculty members to be included in the unit.The Petitioner seeks to include the core facultymembers in the Goddard masters program. Themasters program is a nationwide program and corefacultymembers are located in Plainfield, LosAngeles,Boston,Philadelphia,New York City,Washington, D.C., and San Francisco. Core facultymembers pass on admissions to the program anddevelop course projects for each admitted student.Projectsare implemented through field faculty,excluded from the bargaining unit by agreement ofthe parties,who work directly with the studentsunder the supervision of a core faculty member. Therecord establishes that core faculty members effec-tively recommend the hiring of field faculty and haveauthority to fire them for unsatisfactory work. Corefacultymembers do not engage in direct teachingduties other than arranging and participating inprogramseminarsand colloquia.The record further indicates that core facultymembers work a longer academic year than otherfacultymembers and receive higher compensationtherefor. In addition, except for the two core facultymembers residing in Plainfield, core faculty in themasters program receive urban cost of living allow-ances as wellas office allowances for rent, secretarialhelp,andgeneraloffice expenses. They do notparticipate in any college committees.When theentire core faculty meets at Plainfield five or sixtimes a year, the discussion is confined to admissionand degree requirements in themastersprogram.Core faculty have little, if any, contact with regularfacultymembers, except for some undergraduatefacultymembers who are students in themastersprogram, and there is no course or faculty inter-change with other college departments.In these circumstances, particularly the administra-tive, nonteaching nature of the work performed bythe core faculty members, their geographic separa-tion from the Plainfield campus, their uniqueworking conditions, and the absence of interchangeor interactionwithother facultymembers, weconclude that the core faculty in the GoddardiThe petitioned-for unit consists of "All full-time and regular part-Affairs, technical director of the theater,the director of the Extramuraltime faculty members,professional librarians and counselors,excludingStudies Office,the director of the health center, all medical doctors in theallother employees,library assistants,teaching fellows,graduate interns,health center,directors of the Community Health Clinic Project,guards,field faculty in the Graduate Program,the co-directors in the Learningand supervisors,as defined in the Act."Aid Center,the deans,associate deans,director of the Office of Cultural216 NLRB No. 81 458DECISIONSOF NATIONAL LABOR RELATIONS BOARDmastersprogram do not share a substantial commu-nity of interest with unit faculty members and weshall therefore exclude them from the bargainingunit.The Petitioner also seeks to include in the unit thecore and project faculty in the Goddard-Cambridgegraduateprogram in social change, while theEmployer urges their exclusion based on theirgeographic separation from the Plainfield campusand the semiautonomous nature of the program. Therecord shows that the program is conducted solely inCambridge,Massachusetts, which is approximately200 miles from Plainfield. Until September 1974, allsalaries and course content were established by apeople's council consisting of students and faculty,without aid, financial or otherwise, from Plainfield.Since September 1974, the people's council has beenreplaced by a graduate council, the activities ofwhich were not disclosed in the record, and salariesare paid from Plainfield. The record shows that theCambridge-based faculty work solely in Cambridge,and have little, if any, direct contact with Plainfield-based faculty, have no interchange with facultymembers in other departments, and do not partici-pate in any college committees other than thoseaffecting the Cambridge program. Based on theabove evidence, particularly the semiautonomousnature of the program, which only recently hasbecome a part of the Employer's graduate depart-ment, and its geographic separation from Plainfield,we find that there is little community of interestbetween the faculty at Cambridge and the faculty atPlainfield. Therefore, we shall exclude the core andproject faculty at the Cambridge-Goddard graduateprogram in social change from the bargaining unit.Likewise, the Petitioner seeks to include in the unitallvisiting faculty in the undergraduate residencyprogram.The record establishes that all visitingfaculty are hired for a definite term of 1 semester or 1year. Only occasionally have visiting faculty contin-ued their employment beyond 1 year and the recordshows that only 5 to 10 percent of the visiting facultyhave been offered permanent faculty positions.Although visiting faculty are paid according to theundergraduate pay and benefits scale and participatein curriculum and faculty meetings with full votingprivileges, we find that their work is nevertheless of atemporary nature, and that they have no reasonableexpectancy of reappointment.We shall, therefore,exclude all visiting faculty from the bargaining unit.2The Petitioner contends that the faculty in theGoddard experimental program in further educationshould be included in the faculty bargaining unit.The Employer left it to the Board to determinewhether these faculty members shared a sufficientcommunity of interest with unit faculty members.The faculty members in this program work solely onweekends, teaching special classes reserved for low-income persons. Their work is confined to thisparticular program and there is no course or facultyinterchange with other departments, nor do thesefacultymembers participate in any college commit-tees. In addition, the record shows that these facultymembers are hired for 1 semester only, receiveabbreviated fringe benefits, and are paid less thanunit faculty members. In these circumstances, wefind that the faculty in the Goddard experimentalprogram in further education do not share asufficientcommunity of interest with the otherfacultymembers to be included in the bargainingunit, and shall exclude them therefrom.The Petitioner also contends that the cycle facultyin the adult degree program should be included inthe unit. The record establishes that, unlike theregularfaculty members, the cycle faculty membersare hired on a 1-semester basis and work on campusonly 2 weeks per semester, teaching one-third to two-thirds fewer students than the unit faculty. Incontrast, unit faculty members have campus officespace and work with students there throughout thesemester.The record further establishes that thecycle faculty membersreceivea lower salary andlower fringe benefits than unit faculty and generallyhave full-time employment elsewhere. In addition,they are not required to serve on faculty committeesand have little, if any, contact with regular facultymembers. We find in these circumstances, particular-ly the short time spent teaching on campus and theabsence of regular contact with unit faculty mem-bers, that the cycle faculty do not share a sufficientcommunity of interest with unit faculty to warranttheir inclusion in the unit. Therefore, we shallexclude the cycle faculty in the adult degree programfrom the bargaining unit.As stated above, the exclusions of the faculty in theGoddard-Cambridge graduate program in socialchange, the visiting faculty, the faculty in theGoddard experimental program in further education,and the cycle faculty in the adult degree programfrom the appropriate bargaining unit are based solelyon the absence of sufficient community of interestbetween each of these faculty groups and facultymembers who are included in the unit. Some of theseexcluded employeesare full-time, someare part-time.As for the Petitioner's alternative request to representpart-time employees in these excluded faculty groupsin a separate bargaining unit of part-time employees,we find that the facts contained in the record before2See,e.g, GeneralAmerican TransportationCorp.,187 NLRB 120 (1970). GODDARDCOLLEGE459us are insufficient to establish a community ofinterest between these excluded groups of employees,and one another.To the contrary, the recordestablishes that these employees are different hetero-geneous groupsof people whose only commonidentification is their part-time work for the Employ-er. Inour view, such an identification, in light oftheirdifferentwages, hours,responsibilities, loca-tions,and conditions of employment, does notestablishacommunity of interest sufficient towarrant their being grouped together in a singlebargaining unit.There remains for our consideration the unitplacement of two additional employee groups.The Petitioner seeks to include in the faculty unitthe nurses in the campus health care center. TheEmployer took no position and left to the Board thedetermination as to whether the nurses shared therequisite community of interest with faculty mem-bers to be included. The record shows that the nursesare hired through the personnel office and workunder professional staff contractswhich provide fordifferent working hours, wages, and benefits than arecontained in faculty teaching contracts.In addition,the nurses'work is confined to the health centerwhich provides health care services for students andfaculty.On the basis of this evidence,it is clear thatthe nurses do not perform any academic function3and we shall therefore exclude them from the facultybargaining unit.4We shall also exclude the counselors in thepsychological services office who provide emotionalcounseling to students through crisis intervention3 In the past, one nurse,Williams,assisted in teaching an undergraduateclass in health and acted as an academic counselor to students.We find thatthese activities,which took a little more than 12 percent of her time, areinsufficient to establish a community of interest between Williams and themembers of the faculty unit.Nurse Williams'job is primarily nonacademicin nature and,in any event,the Board has not included academic counselorsin faculty bargaining units.C.W. Post Center of Long Island University,189NLRB 904, 908(1971). Likewise,the fact that all three nurses have assistedthe health care physician in the paramedical program taught at the healthand short-term therapy. Like the nurses, the counse-lors are hired through the personnel office and haveprofessional staff contracts. In addition, like thenurses, the psychological counselors' work is con-fined to the psychological services office and isunrelated to the academic function performed byfacultymembers.5Therefore,we shall excludepsychological counselors from the faculty bargainingunit.Accordingly, for the reasons stated above, we findthat the following unit is appropriate for the purposesof collective bargaining within themeaning ofSection 9(b) of the Act:All full-time faculty members, professional librar-ians and counselors,excluding the core faculty inthe Goddard Masters Program, the faculty in theGoddard-Cambridge Graduate Program in SocialChange, the visiting faculty, the faculty in theGoddard Experimental Program in Further Edu-cation, the cycle faculty in the Adult DegreeProgram, library assistants, teaching fellows,graduate interns,field faculty in the GraduateProgram,the co-directors in the Learning AidCenter, the deans,associatedeans, director of theExtramuralStudiesOffice, the director of thehealth center,the nursesin the healthcenter, allmedical doctors in the healthcenter,directors ofthe Community Health Clinic Project, guards andsupervisorsas defined in the Act.[DirectionofElectionandExcelsiorfootnoteomitted from publication.]care center does not negate their essentiallynonacademic work functionand does not give the nurses a community of interest with regularfaculty.4University of Miami,213 NLRB No. 64 (1974).SOne counselor,Goldin,has supervised student independent studyprojects and served on senior study committees and as an academiccounselor to several students.However,as in the case of nurseWilliams, In4, supra,we find that these activities, which tookonly 10 to15 percent ofGoldin's time,are insufficient to establisha communityof interest betweenGoldin and the members of the faculty unit.